Citation Nr: 1447413	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-02 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1992; September 2001 to September 2003; April 2008 to August 2009; and September 2011 to December 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a skin disorder, claimed as a skin rash.

A Board hearing was requested and scheduled, but the Veteran failed to report for the hearing.  In January 2014, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development and another VA Compensation and Pension (C&P) medical examination. In July 2014, the RO issued a Supplemental Statement of the Case (SSOC), again denying the Veteran's claim. The case was subsequently returned to the Board. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current skin disorder was incurred in service. 


CONCLUSION OF LAW

The criteria to establish service connection for a skin disorder are not met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In February 2008, the Veteran was afforded a VA C&P examination. In April 2014, the Board remanded the claim for a clarifying medical examination to obtain an opinion with regard the etiology of Veteran's skin disorder as it related to his service. The Veteran did not report for the examination. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2013).

Merits of the Claim

The Veteran alleges that his diagnosed skin disorder, to include rashes on his face and body, was incurred during his service in United States Army in Iraq and Kuwait in 2003. STRs during the relevant period between 2001-2003 note no complaints for rashes or skin issues. While the February 2008 C&P examination diagnosed the Veteran with seborrhea and eczematous dermatitis, the Veteran failed to appear at a follow-up C&P examination to determine the condition's etiology.  Therefore, the preponderance of the evidence in the claims file is against a finding that the Veteran's current disorder is related to service and the appeal will be denied. 38 C.F.R. §§ 3.102, 3.655(b). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In July 2004, the Veteran's private physician diagnosed him with chronic dermatitis and private clinical testing in January 2007 biopsy confirmed the diagnosis. The Veteran was afforded a C&P medical examination in February 2008, which again diagnosed the Veteran with seborrhea / eczematous dermatitis. Contemporaneous post-service VA medical records, as well as STRs from subsequent active service periods after 2003, also noted skin conditions/rashes on the Veteran's body and face, including the use of prescription antifungal cream for dermatitis.  

The Veteran contends that the water provided to the soldiers during their deployment was contaminated. The Veteran recalls the water being "discolored and smelly," and noted subsequent news coverage regarding the contaminated water. He states that his skin condition developed as a result of using that contaminated water to wash his face and body in the shower, as well as washing their equipment such as gas masks. 

The Veteran recalled that he started noticing rashes during his deployment in the middle-east, specifically on his face. He has provided a letter from a fellow soldier in his unit to support his in-service incurrence of the rashes. The other soldier's letter stated that he noticed a "reddish skin rash" on the Veteran's face during their deployment in 2003. The letter also noted that the Veteran complained of rashes on his body as well. 

STRs from the time when the Veteran has contended he incurred rashes, however, note no complaints of skin irritation or rashes. Post-deployment medical assessment in July 2003 similarly noted nothing regarding a skin condition or rashes on the Veterans face or body. The record reflected that it is not until July 2004 that the Veteran's private physician diagnosed the Veteran with dermatitis.   

As stated previously, lay evidence, such as the Veteran's own statements, as well as the statement from his friend, can be considered competent to identify  "unique and readily identifiable features" of a condition or disability. See Jandreau, 492 F. 3d 1372; see also Charles, 16 Vet.App. 370; Falzone, 8 Vet.App. 398. 
"Reddish" rashes are manifestations which a lay person is competent to identfy. Therefore, the Veteran, and his friend, are competent to report the circumstances of service and the Veteran's symptoms to establish his in-service incurrence of his skin disorder. 

The lay statements are not credible. While these lay statements are competent, they must be weighed with the remaining evidence in the claims file. Madden, 125 F.3d 1447. As noted above, STRs of the relevant period in 2003 noted no complaints to sick call regarding skin problems or rashes, nor were there any complaints to the medical examiner during his post-deployment medical assessment. The latter evidence is especially probative since the Veteran's claimed symptoms are those which likely would have been noticed by a medical examiner during a physical examination, such as a post-deployment medical examination. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Further, assuming the Veteran and lay statements were credible, the Veteran's appeal fails on insufficient evidence in establishing a "nexus" between service incurrence and the asserted disorder. The Veteran's February 2008 C&P examination, while providing a current diagnosis, did not address the etiology of the disorder. 

Pursuant to Jandreau, the Board remanded the appeal for a clarifying medical examination. The Veteran's failure to report for the examination has foreclosed all further inquiry. Given his apparent lack of credibility as to continuous symptoms and his failure to report for a medical examination, the preponderance of the evidence is against the claim and the appeal will be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).







ORDER

Service connection for a skin condition is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


